Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 1 of 12 PagelD: 1

Robert A. Suarez, Esq.
Attorney Identification No.: 053431992
WEBER GALLAGHER SIMPSON
STAPLETON FIRES & NEWBY, LLP
1500 Broadway, Suite 2401
New York, New York 10036
Attorneys for Plaintiff
LOTTE GLOBAL LOGISTICS (NORTH AMERICA) INC.
(as assignee of HYUNDAI MERCHANT MARINE CO., LTD.)

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

LOTTE GLOBAL LOGISTICS
(NORTH AMERICA) INC., as assignee of 2019 CV
HYUNDAI MERCHANT MARINE CoO.,
LTD.,

COMPLAINT
Plaintiff,

-against-

SALSON LOGISTICS, INC. ,

 

Defendant(s).

 

Plaintiff, LOTTE GLOBAL LOGISTICS (NORTH AMERICA) INC. (as assignee of
HYUNDAI MERCHANT MARINE CO., LTD.), a corporation organized under the laws of the
State of California and with a principal place of business at 7701 Las Colinas Ridge, Suite 400,
Irving, Texas 75063-7550, by and through its attorneys, WEBER GALLAGHER SIMPSON
STAPLETON FIRES & NEWBY, LLP, alleges the following upon information and belief:

JURISDICTION
1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal
Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and 28 U.S.C.
§1367.
2. Jurisdiction also is predicated alternatively upon the diversity of citizenship within

meaning of 28 U.S.C. §1332 in that:

 
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 2 of 12 PagelD: 2

a. Plaintiff, LOTTE GLOBAL LOGISTICS (NORTH AMERICA) INC. (hereinafter
“LOTTE”), is a corporation organized under the laws of the State of California
with a principal place of business in Texas;

b. Assignor, HYUNDAI MERCHANT MARINE CO., LTD. (hereinafter
“HYUNDAI”), is a foreign corporation organized under the laws of the Republic
of Korea with a principal place of in Seoul, Republic of Korea;

c. Defendant is a corporation organized under the laws of the State of New Jersey
with a principal place of business in Newark, New Jersey; and,

d. The amount in controversy exceeds the sum of $75,000.00.

PARTIES

3. LOTTE is a corporation organized under the laws of the State of California with a
principal place of business at 7701 Las Colinas Ridge, Suite 400, Irving, Texas 75063-
7550.

4. Among other things, LOTTE is a company providing logistics service to ocean carriers.

5. HYUNDAI is a foreign corporation organized under the laws of the Republic of Korea
and with a principal place of business at 166 Jeokseon-Dong, Jongno-Gu, Seoul 110-754,
Republic of Korea.

6. Defendant, SALSON LOGISTICS, INC. (hereinafter “Defendant” and/or “SALSON”), is
a corporation organized under the laws of the State of New Jersey with a principal place

of business at 888 Doremus Avenue, Newark, New Jersey 07114.
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 3 of 12 PagelD: 3

AS AND FOR A FIRST CAUSE OF ACTION

7. A claim was brought against HYUNDAI as a common carrier, for loss and damage to
cargo carried in intermodal Container TCNU8391632 on the MSC VEGA, Voyage 835N,
from Haiphong, Vietnam to Fishkill, New York, via through Sea Waybill HDMU
HPWB0386665, issued by HYUNDAI and dated August 30, 2016.

8. A true and complete copy of HYUNDAI Sea Waybill HD MU HPWB0386665 is attached
hereto as Exhibit A.

9. The HYUNDAI Sea Waybill identifies the shipper of the cargo as Hung Long Garment
and Service and the consignee of the cargo as Banana Republic LLC. (hereinafter
collectively referred to as “cargo interests”).

10. HYUNDAI contracted with LOTTE to arrange for the inland transportation portion of the
contract of carriage for the transport of the cargo carried in intermodal Container
TCNU8391632 from Vietnam to Fishkill, New York.

11. LOTTE, as disclosed agent for HYUNDAI, contracted with SALSON for the
transportation of the cargo carried in intermodal Container TCNU8391632 from Kearny,
New Jersey, for delivery to Fishkill, New York.

12. On October 5, 2018, the cargo carried in intermodal Container TCNU8391632 was
attached to, and transported by a tractor and chassis, operated by an employee, servant,
agent, and/or driver under dispatch for SALSON.

13. On October 5, 2018, the cargo carried in intermodal Container TCNU8391632 was lost
and/or damaged when a driver, employed by SALSON and/or under dispatch for
SALSON, caused and/or allowed the container to overturn during the operation of the

tractor and chassis in Paramus, New Jersey.
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 4 of 12 PagelD: 4

14. SALSON and its employee, servant, and agent operated the tractor and chassis,
transporting the cargo carried in intermodal Container TCNU8391632, in a reckless,
careless, willful and wanton, and/or negligent manner, so as to cause the container to
overturn and damage and/or cause of the loss of the cargo carried within it.

15. By law and contract, HYUNDAI was liable to cargo interests for the acts and omissions
of SALSON in respect of the loss and damage.

16. HYUNDAI tendered the defense of the claim to SALSON, which declined and/or
ignored the tender.

17. In settlement of the claim, HYUNDAI, paid cargo interests the sum of $61,127.93 in
respect of the claimed loss and damage, such amount being reasonable, in order to obtain
a release for HYUNDAI with respect to the loss and damage to the cargo.

18. In settlement of the main claim upon which this indemnity is based, HYUNDAI also
incurred reasonable costs and disbursements, including attorneys’ fees, to defend and
resolve the main claim.

19. HYUNDAI has assigned this claim to LOTTE after LOTTE reimbursed it for the sums
paid in settlement of the claim brought by the cargo interests,

20. A true and complete copy the assignment to LOTTE is attached hereto as Exhibit B.

21. As aresult, SALSON is liable to LOTTE for indemnity on theories of breach of contract,
breach of warranty, and negligence.

WHEREFORE, LOTTE, as assignee of HYUNDAI, respectfully request judgment
against SALSON in the amount of $61,127.93, with interest, fees, costs, and disbursements

incurred in defending and resolving the main claim upon which this indemnity claims is based,
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 5 of 12 PagelD: 5

plus the reasonable costs and disbursements of this indemnity action, including attorneys’ fees,

and such other and further relief as the Court may deem equitable and just.

22.

23.

24.

25.

26,

27.

28.

AS AND FOR A SECOND CAUSE OF ACTION
LOTTE repeats, reiterates, and re-alleges each and every allegation contained in
paragraphs “1” through “21” as if more fully set forth herein.
On October 5, 2018, SALSON was a signatory to the Uniform Intermodal Interchange
and Facilities Access Agreement (hereinafter “UIIA”).
On October 5, 2018, HYUNDAI also was a signatory to the UIIA.
Pursuant to the said UIA, SALSON is required to defend, hold harmless, and fully
indemnify HYUNDAI with respect to any third-party liability, including attorneys’ fees
and costs, arising out of or related to the use or maintenance by SALSON of the
intermodal Container TCNU8391632.
In addition, pursuant to the said UIIA, SALSON agreed and was obligated to have in
effect, and attached to its commercial automobile policy, a Truckers Uniform Intermodal
Interchange Endorsement (UIIE-1), which includes coverage, inter alia, for the
obligation of SALSON to defend, hold harmless, and fully indemnify HYUNDAI with
respect to any third party liability, including attorneys’ fees and costs, arising out of or
related to the use or maintenance of intermodal Container TCNU8391632 by SALSON.
HYUNDAI has duly and substantially performed its obligations under the said UIIA
agreement.
HYUNDAI, and/or its agent, has duly demanded that SALSON, and its insurer, defend,
hold harmless, and fully indemnify HYUNDAI with respect to any third-party liability,

including attorneys’ fees and costs, arising out of or related to the use or maintenance by
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 6 of 12 PagelD: 6

SALSON of intermodal Container TCNU8391632 involved in the accident on October 5,
2018.

29. Based on the forgoing, LOTTE, as assignee of HYUNDAI, demands full indemnity,
including attorneys fees and costs, from SALSON full indemnity in the amount of
$61,127.93, with interest, fees, costs, and disbursements incurred in defending and
resolving the main claim upon which this indemnity claims is based, plus the reasonable

costs and disbursements of this indemnity action, including attorneys’ fees and costs.

WHEREFORE, LOTTE, as assignee of HYUNDAI, respectfully request judgment
against SALSON in the amount of $61,127.93, with interest, fees, costs, and disbursements
incurred in defending and resolving the main claim upon which this indemnity claims is based,
plus the reasonable costs and disbursements of this indemnity action, including attorneys’ fees
and costs, and such other and further relief as the Court may deem equitable and just.

Dated: New York, New York

October 1, 2019
WEBER GALLAGHER SIMPSON

STAPLETON FIRES & NEWBY LLP
Attorneys for Plaintiff

LOTTE GLOBAL LOGISTICS (NORTH
AMERICA) INC. a/s/o HYUNDAI
MERCHANT MARINE CoO., LTD.

  

Robert A. Suarez
1500 Broadway, Suite 240
New York, New York 10036
646-585-7121

rsuarez@weglaw.com

Our File No. 0106756

    
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 7 of 12 PagelD: 7

EXHIBIT A
 

Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 8 of 12 PagelD: 8

HYUNDAI

MERCHANT MARINE CO., LTD.

A

SEA WAYBILL

NON-NEGOTIABLE COPY

Printed via GAUS

 

 

 

Shipper/Exporter (complete name and address) Document No B/L No HDMU
HUNG LONG GARMENT AND SERVICE HPHP237607 HPWB0386665
STOCK COMPANY Expart References

KM24 HIGHWAY NO 5A. DISU COMMUNE,
MYHAO DIST HUNGYEN PROVINCE VIETNAM

 

Consignee (complete name and address)
BANANA REPUBLIC LLC
2 FOLSOM STREET
SAN FRANCISCO, CA 94105, USA
TEL: 415-427-6427

Forwarding Agent References

 

FAX: 415-427-7006

Point and Country of Ongin

 

 

Notify Party (complete name and address)
EXPEDITORS INT'L - CHICAGO
849 THOMAS DRIVE
BENSENVILLE, IL 60106
ATTN: CHRISTINA PELLEGRINO
TEL - 630-616-2582

Domestic Routing/Export Instructions

 

Place of Receipt*
HAIPHONG, VIETNAM

Pre-Carriane by
PACIFIC EXPRESS V.721N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ocean Vessel/Voyage/Flag, Port of Loading Onward Inland Routing
MSC VEGA V 835N HAIPHONG, VIETNAM
Pont of Discharge For Tiansshipment to Place of Delivery* Final Destination(For the Merchants Ref.)
LOS ANGELES, CA FISHKILL, NY
PARTICULARS FURNISHED BY SHIPPER
Container No /Seal No No of Containers Descnption of Packages and Goods Gross Weight Measurement
Marks and Numbers or Other Pkys
FCL/FCL SHIPPER'S LOAD, COUNT, STOW & SEAL 459.5000 8.1400
FREIGHT COLLECT (452Pcs) CY / DR KGS CBM!
NON-NEGOTIABLE
WAYBILL RELEASE NO WOOD PACKAGING MATERIAL
PROCEDURE RELAY VESSEL MSC VEGA 835N
FREIGHT COLLECT
NDC-0028 452 (PCS)
100 MERRITT BLV PO.NO. HP110VA
D STYLE NO.: 352412
FISHKILL NY 125 QUANTITY 452Pcs
24 MEN'S 80% WOOL, 20%NYLON WOOL WOVEN JACKET (GOH
us )
HTS: 6101.90.500
459.5 (KGM)
TCNU8391632/B315642 DC 4H
eee ace a ONF(1) CONTAINER ONLY
Freiyht & Charges Rate Unit Prepaid Collect
FREIGHT AS ARRANGED
Peeee ae USS Total
1. This Sea Waybill shall have effect subject to any leguslation that enacts the Intematianal Canvenbon for the Unification of Certain Rules | Number of Original B(s/L On Board Date
Relating ta Bills of Lading dated Brussels 25 August 1924 as amended by the Protacol signed at Brussels on 23 February 1968 (‘Hague
deleted, Ul there sno such conpudsrlyspplesie legato, tre terns of ie Pogue Vky Rules seal apa es | NL AUG. 30,2018
or f Unted Stats lo ahertsecompucony appleatte, ten carage of auch woods shal be subject tthe panes oe Ute (OBD : 20180830)
Incrporeted i Sea Way, and the pravslans of Us, COOSA shall goven porte lading on and subeeguan oe uchorne Pom | Dated at HOCHIMINH AUG. 30,2018
Intermodel Tansporaton, nn nt One Goode ate m the cust of he Carey or any Subsomtasior meting al ges of HYUNDAI MERCHANT MARINE CO..LTD.AS CARRIER
3, This Sea Wayblll is not a document af bife and the Carrier 1s entitled to deliver gaods without presentation of this Sea Wayball
4, Subject to the foregoing paragraphs, all the terms and conditions, including but nat fimited to exceptions, defences and hberties, of the
Carrie’s Standard Bill of Ieding, which will be made available upon request, shall be deemed to be incorparated herein with lagical
See when this documents is used as an Intermodal transport document By

 

 

 

 

 

 

 
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 9 of 12 PagelD: 9

EXHIBIT B
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 10 of 12 PagelD: 10

ASSIGNMENT AND GENERAL RELEASE
AND SETTLEMENT AGREEMENT

This Assignment and General Release and Settlement Agreement (this “Release”)
is hereby made by the RELEASORS named below on the date and place specified below.

l. Definitions.

Ll.

1.3.

1.4.

RELEASORS means Hyundai Merchant Marine Co. Ltd. (“HIMM”) and

Hyundai Merchant Marine (America), Inc., together with their owners,
members, managers, employees, officers, servants, indemnitors, parent or
affiliated companies, predecessor or successor companies, joint ventures,
co-interest owners, affiliates, subsidiaries, agents, and assigns; and their
respective insurers, reinsurers, and underwriters.

RELEASEES: means Lotte Global Logistics (North America), Inc.
(“Lotte”), together with their owners, members, managers, employees,
officers, servants, indemnitors, parent or affiliated companies, predecessor
or successor companies, joint ventures, co-interest owners, affiliates,
subsidiaries, agents, and assigns; and their respective insurers, reinsurers,
and underwriters, including, without limitation, Thomas Miller and TT
Club.

INCIDENT: means the property damage / loss and subsequent claim
tendered by The Gap to HMM arising from a October 5, 2018 truck
accident on Route 17, Paramus, New Jersey in which a Salson Logistics,
Inc. truck was carrying an HMM container (TCNU8391632) carrying
cargo owned by The Gap pursuant to Bill of Lading
HDMUHPWB0386665 and the losses and / or damages alleged by The
Gap and tendered to HMM as being the result of or arising from the
Incident.

“Parties” means each of the RELEASORS and each of the RELEASEES.

2. Consideration. The consideration for this Release to RELEASORS is as follows:

The RELEASEES shall pay the sum of SIXTY-ONE THOUSAND AND
ONE HUNDRED NINETY THREE DOLLARS and 27/100 ($61,193.27) to
RELEASORS in the form of a check in said amount made payable to
“Hyundai Merchant Marine Co. Ltd.” and delivered to Basri Ay on or before
August 23, 2019.

The RELEASORS hereby: (a) acknowledge receipt of the above sum; and (b)
acknowledge and agree that once the settlement funds have been paid as directed
herein, this Release shall be fully effective from the time of its execution with the
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 11 of 12 PagelD: 11

same force and effect as if the settlement funds had been paid directly to the
RELEASORS.

3. Assignment.

In consideration of the sum paid herein HMM (“Assignor”) does hereby give over
and assign to Lotte (“Assignee”), all title, interest and rights which it has or may
have in any claim or claims in contract or in tort in any way, shape, form or
fashion arising out of the Incident against any transportation related entities or
individuals involved in the Incident, including, without limitation, Salson
Logistics, Inc. and / or the truck owner or operator at the time of the Incident, for
the recovery of money or for other redress on account of the Assignor in
connection with the Incident. The Assignment expressly includes all of HMM’s
rights and remedies under the applicable HMM Bill of Lading, Uniform
Intermodal Interchange and Facilities Access Agreement (UIIA), and HMM
Addendum to the UIIA.

That the Assignor does hereby give unto the Assignee full and complete authority
to receive payment in settlement of the aforesaid claim or claims and make
endorsement of checks or vouchers or issue receipts therefor in the name of the
Assignor.

4, Gencral Release.

4.1 In further consideration of the sum paid herein, and in tight of and
subsequent to the above Assignment, the RELEASORS hereby
specifically release and forever discharge the RELEASEES and each of
them from any and all actions, suits, rights, liens, debts, damages,
judgments, orders, liabilities, losses, expenses, injuries, demands or claims
of any kind, whether in equity, admiralty, in rem, or civil law including,
but not limited to, the General Maritime Law, COGSA, or any other
federal or state statutes, in common law or in equity, pecuniary or non-
pecuniary, whether in tort, contract, or otherwise, whether now known or
unknown, suspected or unsuspected, foreseen or unforescen, and whether
or not concealed or hidden, which have existed or may have existed, or
which can, may or after the date of this Release could have afforded a right
or cause of action in any way directly or indirectly connected with the
injuries and damages allegedly sustained by the RELEASORS or any of
them as a result of or arising from the Incident.

4.2. The RELEASORS further expressly understand that payment by the
RELEASEES of the consideration herein is made in exchange for full and
final settlement, satisfaction and compromise of any and all claims against
the RELEASEES, or any of them of whatsoever nature and kind which the
RELEASORS possess now or may possess in the future, growing out of,
directly or indirectly, or in any way related to the Incident.
Case 2:19-cv-18571-ES-SCM Document1 Filed 10/01/19 Page 12 of 12 PagelD: 12

5. Cooperation. For the same consideration, RELEASORS agree to fully cooperate
in the RELEASEES efforts to recover on the assigned and released claims from
any transportation related entities or individuals involved in the Incident,
including, without limitation, Salson Logistics, Inc. and / or the truck owner or
operator at the time of the Incident, .

6. No Admission of Liability, For the same consideration, it is understood that the
sum paid pursuant to this Release is not an admission of fault on the part of the

RELEASEES or any of them.

7. Severability. Wherever possible, each provision of this Release shall be
interpreted in such a manner as to be valid under applicable law, but if any
provision of this Release shall be invalid or prohibited thereunder, such provision
shall be ineffective to the extent of such prohibition without invalidating the
remainder of such provision or the remaining provisions of this Release.

8, Entire Agrcement. The RELEASORS specifically acknowledge that this Release
reflects the entire agreement among the Parties with respect to the Incident and
supersedes all discussions, agreements, and understandings, both written and oral,
among the Parties with respect hereto. No waiver, change, amendment or
discharge of any terms or conditions shall be effective unless made in writing and
signed by all Parties, The RELEASORS specifically acknowledge that the terms
of this Release are contractual and not a mere recital.

SIGNED ON THIS $°“ DAY OF August, 2019 at Dallas, Texas.
]

rss, ) } Yay / 1/ il b

o #

disseny SV fy >07
Title
